Motion Granted; Appeal Dismissed and Memorandum Opinion filed September 29,
2011.




                                         In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00561-CV
                                   ____________

             PATRICIA GAVIN AND JAMES K MOORE, Appellants

                                           V.

             MERCEDES BENZ OF HOUSTON GATEWAY, Appellee


                      On Appeal from the 152nd District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-30357


                     MEMORANDUM                     OPINION

      This is an attempted appeal from a judgment signed April 26, 2011. No motion for
new trial was filed. Appellant’s notice of appeal was filed June 28, 2011.

      On July 14, 2011, appellee filed a motion to dismiss the appeal on the grounds the
notice of appeal was untimely filed. See Tex. R. App. P. 26.1. Appellant filed no
response.
          The notice of appeal must be filed within thirty days after the judgment is signed
when appellant has not filed a timely motion for new trial, motion to modify the judgment,
motion to reinstate, or request for findings of fact and conclusion of law. See Tex. R. App.
P. 26.1

          Appellant’s notice of appeal was not filed timely. A motion for extension of time is
necessarily implied when an appellant, acting in good faith, files a notice of appeal beyond
the time allowed by rule 26.1, but within the fifteen-day grace period provided by Rule
26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615,
617-18 (1997) (construing the predecessor to Rule 26). Appellant’s notice of appeal was
not filed within the fifteen-day period provided by rule 26.3

          On August 9, 2011, notification was transmitted to all parties of the court’s intention
to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a). Appellants’
response fails to demonstrate that this Court has jurisdiction to entertain the appeal.

          Accordingly, appellee’s motion is granted and the appeal is ordered dismissed.



                                              PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.




                                                 2